DETAILED ACTION
	For this Office action, Claims 1, 3-12, 14, 15 and 17-19 are pending.  Claims 2, 13, 16 and 20 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the respective section on Page 2 of the Applicant Arguments/Remarks Made in an Amendment, filed 29 June 2022, with respect to the grounds of rejection of Claims 1, 3-12, 14, 15 and 17-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 29 June 2022.
Applicant's arguments filed 29 June 2022 with respect to the grounds of rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant has amended independent Claim 1, upon which the remaining claims are dependent, to further recite the practical utility of controlling a flow rate of water drawn in downstream of the rotary filter, based on a determined evolution over time of pressure loss.  Upon further consideration, however, this amendment does not overcome these grounds of rejection because the broadness of such a practical application is considered well known and routine in the analogous prior art.  See Paragraph [0070] of Lekscha et al. (herein referred to as “Lekscha”, US Pat Pub. 2013/0118991; the primary reference cited in the previous grounds of rejection), which discloses the adjustment of the pump throughput for a rotary filter based on monitored pressure within the filter.  For this reason, the grounds of rejection under 35 U.S.C. 101 is maintained, and the grounds of rejection is updated below to account for this amendment.  
Applicant’s arguments, see the respective section on Pages 4 and 5 of the Applicant Arguments/Remarks Made in an Amendment, filed 29 June 2022, with respect to the grounds of rejection under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended Claim 1 in a manner that provides further limitations not taught or suggested by the prior art; therefore, upon further consideration, the grounds of rejection under 35 U.S.C. 102(a)(1) have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 29 June 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, 14, 15 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for estimating an evolution over time of a pressure loss caused by clogging of a rotary filter by impurities based on a plurality of types of data.  This is considered an abstract idea because the method only provides a calculation of estimated pressure loss over time without providing further practical utility, such as a change in operation of the rotary filter. This judicial exception is not integrated into a practical application because the end product of the method is only an estimation of pressure loss over time that is used as a basis for the control of a flow rate of water downstream of the rotary filter.  The estimated pressure loss evolution over time itself does not provide a practical utility, only the basis of further control elements for said flow rate of water, and therefore does not provide a practical utility itself.  Additionally, the control of flow of water drawn in downstream of the rotary filter is considered well-known and routine in the prior art (see below).  The dependent claims do not further address a practical application, since said claims only further narrow the scope of the method of estimation.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because limitations recited beyond the method for estimating—a rotary filter used for removing impurities in water and control of the flow rate of water drawn in downstream of the rotary filter--are considered routine and conventional in the field of rotary filters.  See Lekscha et al. (herein referred to as “Lekscha”, US Pat Pub. 2013/0118991), which discloses the vacuum filter and the control of flow as recited in amended Claim 1 (Figure 10; Paragraph [0070]; Paragraph [0095]; see also relevant cited paragraphs from grounds of rejection under 35 U.S.C. 102(a)(1) from the prior office action).  For these reasons, the claims are directed to an abstract idea without significantly more and are rejected under 35 U.S.C. 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/24/2022